DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 15-17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over JAGADEESAN et al. (US 2006/0205407) in view of PATEL et al. (US 2017/0118690).
Regarding claim 1, Jagadeesan discloses a method performed by a terminal in a wireless communication system, the method comprising:
obtaining a first quality for a first signal of the first RAT and a second quality for a second signal of a second RAT (Fig. 3, steps 100, 102; abstract; p. [0048]; the quality of the first link between the mobile station and WLAN (i.e., first RAT) and a second link between the mobile station and cellular network (i.e., second RAT) is monitored); and

But, Jagadeesan does not particularly disclose receiving configuration information from a first network node for a first radio access technology (RAT); obtaining the quality of the RATs based on the received configuration information, and wherein the configuration information includes at least one parameter for a handover between the first RAT and the second RAT. 
However, in an analogous art, Patel teaches receiving configuration information from a first network node for a first radio access technology (RAT) (Fig. 2, step 252; p. [0037]; the source access point send the access terminal one or more configuration messages); obtaining the quality of the RATs based on the received configuration information (p. [0038]; the terminal perform measurements to monitor for handover triggering events based on the configuration), and wherein the configuration information includes at least one parameter for a handover between the first RAT and the second RAT (p. [0037], [0038], [0039], [0043]; the configuration includes parameter that includes handover triggering events). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Jagadeesan with the teachings of Patel, since such a modification would allow the terminal to configure handover-triggering events based on the received configuration from the access network. 
Regarding claim 2, the combination of Jagadeesan and Patel disclose the method as claimed in claim 1, Jagadeesan discloses wherein the first RAT provides a cellular network, and 
Regarding claim 3, the combination of Jagadeesan and Patel disclose the method as claimed in claim 1,  Jagadeesan discloses wherein the first RAT provides a wireless local area network (WLAN), and wherein the second RAT provides a cellular network (abstract; the terminal performs handover from a WLAN network (i.e., first RAT) to the cellular network (i.e., second RAT)).
Regarding claim 6, the combination of Jagadeesan and Patel disclose the method as claimed in claim 1, Patel discloses wherein the at least one parameter comprises:
a trigger parameter indicating a metric for the first quality or the second quality (p. [0043], [0046]);
a persistence parameter indicating a duration in which a specific condition for the first quality or the second quality is required to be maintained, for the handover to the second network node;
a hysteresis value for a handover according to the specific condition;
an offset value for the handover according to the specific condition;
at least one threshold value for the specific condition;
measurement parameters related to measurement of the first quality or the second quality (p. [0043], [0046]); and
a unit parameter indicating a time unit for obtaining the at least one parameter. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Jagadeesan with the teachings of Patel, since such a 
Regarding claim 7, the combination of  Jagadeesan and Patel disclose the method as claimed in claim 6, Patel discloses wherein the specific condition is at least one of a plurality of conditions for the first quality or the second quality, and the at least one threshold value is differently configured for each of the plurality of conditions (p. [0043]; p. [0046], lines 8-end; based on the configuration message, the access terminal may select a first signal strength threshold or second signal strength threshold based on the QoS level (i.e., condition)).
Regarding claim 8, the combination of  Jagadeesan and Patel disclose  the method as claimed in claim 6, Patel discloses wherein the measurement parameters comprise at least one of a parameter related to a measurement interval and parameters or a parameter related to a number of measurements (p. [0042]).
Regarding claim 15, Jagadeesan discloses a terminal in a wireless communication system, the terminal comprising:
at least one transceiver (p. [0028]); and
at least one processor operably coupled with the at least one transceiver (p. [0030]), wherein the at least one processor is configured to:
obtain a first quality for a first signal of the first RAT and a second quality for a second signal of a second RAT (Fig. 3, steps 100, 102; abstract; p. [0048]; the quality of the first link between the mobile station and WLAN (i.e., first RAT) and a second link between the mobile station and cellular network (i.e., second RAT) is monitored), and
determine whether to perform a handover to a second network node for the second RAT or not, based on at least one of the first quality or the second quality (Fig. 3, steps 104, 106, and 108; abstract; p. [0049]-[0051]; if the quality of the first link is less than a handoff trigger threshold for a drop count direction, the call is handed off from WLAN (i.e., first RAT) to the cellular network (i.e., second RAT)).

However, Patel teaches control the at least one transceiver to receive configuration information from a first network node for a first radio access technology (RAT) (Fig. 2, step 252; p. [0037]; the source access point send the access terminal one or more configuration messages), wherein the obtaining the quality based on the received configuration (p. [0038]; the terminal perform measurements to monitor for handover triggering events based on the configuration), and wherein the configuration information includes at least one parameter for a handover between the first RAT and the second RAT (p. [0037], [0038], [0039], [0043]; the configuration includes parameter that includes handover triggering events). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Jagadeesan with the teachings of Patel, since such a modification would allow the terminal to configure handover-triggering events based on the received configuration from the access network. 
Regarding claim 16, the combination of Jagadeesan and Patel disclose the terminal of claim 15, Jagadeesan discloses wherein the first RAT provides a cellular network, and the second RAT provides a wireless local area network (WLAN) (abstract; the terminal performs handover from a WLAN network to the cellular network, and vice versa, see p. [0050]).
Regarding claim 17, the combination of Jagadeesan and Patel disclose the terminal of claim 15, Jagadeesan discloses wherein the first RAT provides a wireless local area network 
Regarding claim 20, the combination of Jagadeesan and Patel disclose the terminal of  claim 15, Patel discloses wherein the at least one parameter comprises:
a trigger parameter indicating a metric for the first quality or the second quality (p. [0043], [0046]);
a persistence parameter indicating a duration in which a specific condition for the first quality or the second quality is required to be maintained, for the handover to the second network node;
a hysteresis value for a handover according to the specific condition;
an offset value for the handover according to the specific condition;
at least one threshold value for the specific condition;
measurement parameters related to measurement of the first quality or the second quality (p. [0043], [0046]); and
a unit parameter indicating a time unit for obtaining the at least one parameter. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Jagadeesan with the teachings of Patel, since such a modification would allow the terminal to configure handover-triggering events based on the received configuration from the access network. 
Regarding claim 21, the combination of  Jagadeesan and Patel disclose the terminal of  claim 20, Patel discloses wherein the specific condition is at least one of a plurality of conditions for the first quality or the second quality, and the at least one threshold value is differently configured for each of the plurality of conditions (p. [0043]; p. [0046], lines 8-end; based on the configuration message, the access terminal may select a first signal strength threshold or second signal strength threshold based on the QoS level (i.e., condition)).
Regarding claim 22, the combination of  Jagadeesan and Patel disclose  the terminal of claim 20, Patel discloses wherein the measurement parameters comprise at least one of a parameter related to a measurement interval and parameters or a parameter related to a number of measurements (p. [0042]).

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over JAGADEESAN et al. in views of PATEL et al., and CAPDEVIELLE (US 9,572,071).
Regarding claim 10, the combination of Jagadeesan and Patel disclose the method as claimed in claim 1, Jagadeesan discloses wherein the determining of whether to perform the handover to the second network node comprises determining to perform the handover to the second network node when a first condition for the first quality and the second quality is satisfied for a predetermined duration (abstract, lines 7-12).
But, does not particularly disclose wherein the at least one parameter for the handover comprise comprises a parameter indicating the predetermined duration.
However, Capdevielle teaches providing configuration parameters for handover, wherein the at least one parameter for the handover comprise comprises a parameter indicating the predetermined duration (col. 7, lines 65-col. 8, lines 1-14; col. 5, lines 1-11; the UE is configured with a handover condition that includes a hysteresis value and a TTT value (i.e., predetermined duration) for the UE to determine when a neighboring cell is better than the serving cell for TTT seconds). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Jagadeesan and Patel with the teachings of Capdevielle, since such a duration of time would allow the terminal to determine the handover condition is persistent during a time window in order to avoid erroneous handover attempts (col. 5, lines 5-14).
Regarding claim 24, the combination of Jagadeesan and Patel disclose the terminal of claim 15, Jagadeesan discloses wherein the at least one processor is, to determine whether to perform the handover to the second network node, configured to:
determine to perform the handover to the second network node comprises determining to perform the handover to the second network node when a first condition for the first quality and the second quality is satisfied for a predetermined duration (abstract, lines 7-12).
But, does not particularly disclose wherein the at least one parameter for the handover comprise comprises a parameter indicating the predetermined duration.
However, Capdevielle teaches providing configuration parameters for handover, wherein the at least one parameter for the handover comprise comprises a parameter indicating the predetermined duration (col. 7, lines 65-col. 8, lines 1-14; col. 5, lines 1-11; the UE is configured with a handover condition that includes a hysteresis value and a TTT value (i.e., predetermined duration) for the UE to determine when a neighboring cell is better than the serving cell for TTT seconds). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Jagadeesan and Patel with the teachings of Capdevielle, since such a duration of time would allow the terminal to determine the handover condition is persistent during a time window in order to avoid erroneous handover attempts (col. 5, lines 5-14).

6.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over JAGADEESAN et al. in views of PATEL et al., and WOLFF et al. (US 2016/0088527).
Regarding claim 23, the combination of Jagadeesan and Patel disclose the terminal of claim 15, but does not particularly disclose wherein the at least one processor is further configured to: establish a connection with the first network node; and request the configuration information from the first network node.
However, Wolff teaches wherein the at least one processor is further configured to: establish a connection with the first network node; and request the configuration information from the first network node (abstract; p. [0011], [0037]; the base station receives a request from a user device to establish a communication session and based on the request the base station may determine handover parameters (i.e., configuration information) that corresponds to a type of the communication session). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Jagadeesan and Patel with the teachings of Wolff, since such a modification would allow providing the terminal with configuration information based on the determined type of session.


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by  ZUNIGA et al. (US 8,437,758).
Regarding claim 14, Zuniga discloses a device (Fig. 2, AP 210) of a network node in a wireless communication system, the device comprising:
at least one transceiver (Fig. 2, Tx/Rx 240a); and
at least one processor operationally operably coupled with the at least one transceiver (Fig. 2, processor 235), wherein the at least one processor is configured to;
control the at least one transceiver to receive a message for requesting configuration information from a terminal connected to the network node (col. 3, 33-56; col. 5, lines 10-20; fig. 7; col. 7, lines 16-25; the remote MIHF that may be included in the AP, receives a parameters request (i.e., request for configuration information)), and control the at least one transceiver to transmit the configuration information including parameters for a handover between a first radio access technology (RAT) for the network node and a second RAT for another network node (col. 6, lines 21-25; upon reception of the request, the MIFH generates and sends MIH_link_configure thresholds, the plurality of threshold parameters are indication thresholds for a plurality of links associated with a plurality of different radio access technologies – claim 1),
wherein the first RAT provides a wireless local area network (WLAN), and
wherein the second RAT provides a cellular network (Fig. 1; the WRTU is capable of communication via WLAN and cellular networks).


Allowable Subject Matter
9.	Claims 4, 5, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643